department of the treasury internal_revenue_service washington d c ------------- --------------------- contact number identification_number contact person ------------------ employer_identification_number sin number release date date legend b c d e dear ------------ years in the irs began a comprehensive study of organizations offering credit counseling and debt-management services on date the irs office_of_chief_counsel released irs chief_counsel_advice cca irs cca lexi sec_22 date presenting a comprehensive legal analysis as to whether credit counseling organizations can qualify as charitable or educational organizations described in sec_501 of the internal_revenue_code we have enclosed a copy of the cca for your information under sec_501 of the internal_revenue_code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below business which focuses on financial investment and retirement planning according to your articles of incorporation you are organized for the following purposes to counsel educate and guide individuals of all economic levels with advice that is sound practical and founded on biblical concepts leading to responsible money management and wise financial decisions b your founder and sole_proprietor is one of your directors officers she is also a registered investment_advisor and certified financial planner your staff will consist of b c d and e and is located in the same office space where b conducts her private for-profit business activities c d and e all either own an accounting business or are otherwise employed full- time in some aspect of the financial planning industry b c d and e will all work on a part-time the market for consumer credit_counseling_services has undergone changes in the past we have considered your application_for recognition of exemption from federal_income_tax you were incorporated on ------------------------ you are an outgrowth of b’s for-profit basis and will each share a portion of your monthly rental payment you pay c d and e as independent contractors at a rate of dollar_figure per hour of actual client meeting time c d and e also serve on your board_of directors you have stated that you will charge clients dollar_figure per hour for services you will advertise the availability of your services in print on the radio through phone listings and over the website you have no fundraising program in operation in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar’s owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court did not agree and maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in revrul_61_170 1961_1_cb_112 an association composed of professional private duty nurses and practical nurses that supported and operated a nurses’ registry primarily to afford greater opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization’s members in revrul_80_287 1980_2_cb_185 a lawyer referral service that aids persons who do not have an attorney by helping them to select one was not entitled to exemption under sec_501 of the code although the service provides some public benefit its principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience as was mentioned in the attached memorandum the selling and administering of debt management plans dmps is not an inherently charitable or educational activity and is often conducted as a commercial activity while you do not appear to be engaged in the sale of dmps you are involved in a joint_venture with others to promote and sell financial services to the general_public these services seem to be an integral part of the services offered as a part of b’s for-profit financial investment and retirement planning business moreover the services cannot be completely distinguished from the kind of services offered by b’s for-profit business in addition c d and e are also providing the same services they provide through their own for-profit financial services businesses this is a substantial non-exempt purpose that defeats exemption under sec_501 further you have not provided substantial evidence that you are not furthering b’s private financial planning business operation through the sharing of office space and the conduct of financial counseling activities in the same premises it is possible that at least some of the clients’ seeking help through this organization would also have an interest in purchasing the services offered in b’s private business practice at the very least some individuals and or families who recover financially will be drawn to the ready availability of the for-profit financial services conveniently located and offered by b therefore the sharing of office rent and space would serve primarily to advance b’s private financial interests you are similar to the nurses’ registry described in rev_rul in that one of your purposes is to enhance the business of the sole_proprietor although your activities have some public benefit your primary benefit will be to the sole_proprietor also see 82_tc_196 in which the court found that the organization and the for-profit enterprise were so interrelated as to be functionally inseparable thus the organization did not operate exclusively for exempt_purpose but rather benefited the private interests of the for-profit owners likewise c d and e as independent contractors would further their private financial interests through sharing the office space paying only a portion of the rental payments and potentially gaining additional clients for their private business interests as in the case of b at least some individuals and or families who recover financially will want to use the convenient services offered by c d and e in their private businesses these benefits are in addition to the previously mentioned hourly rate they receive for actual client meeting time which includes providing commercial services offered by other competing for-profit financial services businesses the net effect of the close relationship of your organization to b’s for-profit business is to promote and potentially contribute to its financial growth and development this arrangement serves as a continuation of b’s proprietorship in her financial investment and retirement planning business b as the sole_proprietor has a substantial business_interest in ensuring your success and thus the success of the for-profit business see revrul_80_287 in which the service found that the organization’s principal purpose is to introduce individuals to the use of the legal profession in the hope that they will enter into lawyer-client relationships on a paying basis as a result of their experience therefore b’s hope is that an individual’s successful experience with your organization could possibly translate into potential business for the for- profit business thus the private financial interests of b are furthered rather than the promotion of any public interests in addition you have not shown that your income will not inure to the benefit of b c d or e there seems to be great likelihood of inurement to these individuals in that they all serve on the board_of directors and have a vote on compensation arrangements leasing arrangements and other financial matters that would affect the organization’s financial interests as well as their own this situation gives rise to an inherent conflict of interests that would potentially adversely impact the financial well being of the organization thus you have failed to show that b c d and e through their positions on the board would not benefit from inurement which is prohibited under sec_501 based on these facts we conclude that you are operated for the substantial non-exempt contributions to you are not deductible under sec_170 of the code accordingly you do not qualify for exemption as an organization described in section if you do not protest this ruling in a timely manner it will be considered by the internal purpose of enhancing the private businesses of your founder and c d and e further you operate in manner that serves private purposes and is likely to result in inurement- the use of your assets and or income for the benefit of private individuals c of the code and you must file federal_income_tax returns you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements revenue service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 receipt by using the following address shown in the letter attached to notice you do not need to take any further action internal_revenue_service -------------------se t eo ra t constitution ave n w washington d c if you do not intend to protest this ruling and if you agree with our proposed deletions as when sending additional letters to us with respect to this case you will expedite their are shown in the heading of this letter attachment irs chief_counsel_advice superpages com internet site notice if you have any questions please contact the person whose name and telephone number sincerely s lois g lerner director exempt_organizations rulings agreements
